Citation Nr: 1729833	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, claimed as basal cell carcinoma cancer. 


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron Associate Counsel 


INTRODUCTION

The Veteran served in the Army Reserves and had active duty from November 1987 to April 1988 and from November 1990 to July 1991, which included service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  The Veteran was provided a hearing in September 2015 and a transcript of the hearing is of record.  This hearing was before a now-retired judge.  In May 2017 correspondence, the Veteran was given the opportunity to request another hearing and notified that if she did not provide a response in 30 days, it would be assumed that she did not want another hearing.  The Veteran did not respond to the letter, and the Board will therefore proceed.

The claim was brought before the Board in January 2016 and was remanded for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming service connection for her basal cell carcinoma.  The Veteran contends that her cancer qualifies under an undiagnosed illness for service in Southwest Asia under 38 C.F.R. § 3.317. 

After review of the evidence of record, the Board finds a new examination and medical opinion is needed.  In May 2009, the Veteran was diagnosed with basal cell carcinoma.  The private medical records show the Veteran suffered from basal cell carcinoma in her neck.  The Veteran was then provided a VA examination in July 2016.  The examiner diagnosed the Veteran with dermatitis, bullous disorder, and lichen simplex.  The examiner stated the skin condition caused scarring of the head, face, or neck from skin lesions, including the surgical scar from the cancerous skin lesion.  The examiner further noted the Veteran had malignant neoplasm.  Lastly, the examiner opined that the Veteran's skin condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale stated that after reviewing the Veteran's symptoms, records, and statements since service, that her conditions were manifestations of medically unexplained chronic multisystem illnesses, as there is no exact or pinpointed obvious etiology of either of them and therefore is at least likely as not connected to her active service.  Subsequently in a December 2016 rating decision, the Veteran was granted service connection for dermatitis/eczema.  However, the July 2016 examiner never addressed whether the Veteran's basal cell carcinoma was also connected to service.  

In response, the RO requested the examiner provide an addendum opinion.  In December 2016, the examiner's addendum opinion stated that "basal cell carcinoma is a common skin cancer in the general population and is therefore less likely than not related to a specific exposure or event in Southwest Asia."  The examiner further stated that there was no scientific evidence to support that the Veteran's carcinoma was incurred in or caused by service, or was secondary to her other skin conditions.  The examiner then opined her carcinoma was therefore less likely than not incurred in or caused by her service in Southwest Asia. 

The Board finds that the December 2016 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.
The December 2016 opinion was not based on a specific examination of the Veteran's basal cell carcinoma and did not provide an adequate rationale that explained why the Veteran's carcinoma was not related to service or her other skin conditions.  The Board finds that since it is confirmed the Veteran did serve in Southwest Asia and has been service-connected for other skin conditions due to them being manifestations of medically unexplained chronic multisystem illnesses, a new medical examination and opinion for clarification on the basal cell carcinoma is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records and other necessary records relevant to the Veteran's basal cell carcinoma.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the Veteran's December 2016 opinion for another examination and a clarifying opinion.  The record and a copy of this Remand must be made available to the examiner.  If the December 2016 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should provide the following opinions:

(1) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's basal cell carcinoma had its onset during, or is otherwise related to, her active duty service;  

(2) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's basal cell carcinoma is a manifestation of an undiagnosed illness or a manifestation of chronic disability resulting from a medical unexplained chronic multisymptom illness; and 

(3) whether it is at least as likely as not that the Veteran's basal cell carcinoma is caused by, or aggravated (permanently worsened) by her service-connected skin conditions: dermatitis, bullous disorder, and lichen simplex due to chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illness.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






